COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      S-G Owners Association, Inc. v. Lurdes C. Sifuentes

Appellate case number:    01-17-00258-CV

Trial court case number: 1071865

Trial court:              Co Civil Ct at Law No 1 of Harris County

        On October 12, 2018, the court received notice that this case was scheduled for mediation
at the Dispute Resolution Center on October 19, 2018.

        Within five days of the date of this order, appellant is directed to file a status report on
this case, to include whether mediation occurred.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                     Acting individually


Date: _November 6, 2018_